ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks and interview summary, filed 08 November 2021, with respect to the rejections of claims 10 and 21 have been fully considered and are persuasive.  The rejection of claims 10 and 21, as well as their dependents has been withdrawn. 

Examiner Note
In the amendments filed 08 November 2021, applicant has added the limitation “porous” to describe the insulating material.  This limitation is interpreted as having support from the specification ¶0046 where various foam materials and a honeycomb material are cited as possible materials for the intermediate layer.  The material options in addition to the method as claimed disqualifying a scrim layer (through the “consisting of” language in claim 10 and “without a scrim layer” in claim 21) and a prepreg material (where the claim states that the resin is applied to an outside of the first layer, instead of using a preimpregnated sheet), and needing to control the delivery operation to prevent penetration of the intermediate layer by the resin, means that one of ordinary skill in the art would understand that the materials listed in ¶0046 would be porous versions of these materials.

Allowable Subject Matter
Claims 10-14, 16, 18-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach or obviate the limitations of independent claims 10 or 21.
Claims 10 and 21 each require a sandwich panel forming method that does not include a barrier layer (or scrim) and also where the resin material is applied to the outside of the first layer.  In the found prior art, some references taught a similar method where a scrim was used to prevent the penetration of resin into the intermediate layer (See DAY (US 7393577), BOTTLER (US 20090252921 A1), and SCHIFFMAN (US 9493938).)  and some references taught that the resin was pre-impregnated in the first and second layers before vacuum was applied (See ZHOU (US 20010042593 A1), WANG (US 7938922 B2), and MISHRA (US 20180207899 A1).).  Additionally, a third method of preventing penetration of the resin found in the prior art is to use closed cell foam, which cannot be or is resistant to resin penetration (See ADAMSE (US 20130287589 A1), MAHESHWARI (US 20100196654 A1), and TOMPKINS (US 20150151509 A1).).  In the amendment dated 08 November 2021, applicant has included limitations regarding the porous nature of the “low density insulating material”, which closed cell foam is not.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 December 2021